Mr. Chief Justice Clarity delivered the opinion of the court: The claimant, a resident of Springfield, Illinois, claims that she was employed by the State of Illinois in the position of stenographer-bookkeeper in the general manager’s office of the Illinois State Fair; that by an act of the 53d General Assembly, effective July 1,1923, her salary was fixed at $1,800.00 per-annum; that the wages formerly paid for this position before said act went into effect, was $1,500.00 per year, the increase being $25.00 per month; that she continued her employment for a period and received pay at the rate of $1,-500.00 per year for two years, but was paid for two months at the rate of $150.00 per month which left twenty-two months of her employment in which she did not receive the $25.00 per month additional as allowed by the legislature, therefore-leaving a balance due her of $550.00. It appears from copies.of letters herewith filed that the Department of Agriculture does not care to oppose the above claim. It therefore appears to the court that, as- a matter of equity and good conscience, this employe of the State of Illinois should receive the wages that the Legislature of the State of Illinois,deemed proper to allow for the occupant of this position. This court therefore recommends that claimant be allowed the sum of $550.00.